 



Exhibit 10.17
March 3, 2006
Coconut Palm Acquisition Corp.
595 South Federal Highway, Suite 600
Boca Raton, FL 33432
Attention: Richard C. Rochon
Ladies and Gentlemen:
     This is to confirm the engagement of Morgan Joseph & Co. Inc. (“MJ”) to
render financial advisory and investment banking services to your Company (the
“Company”) in connection with its possible acquisition (the “Acquisition”)
directly or through an affiliate, of substantially all of the assets or stock of
an initial platform company (the “Target”). In that connection, MJ will:
     (i) familiarize itself to the extent it deems appropriate and feasible with
the business, operations, properties, financial condition, management and
prospects of the Target, it being understood that MJ shall, in the course of
such familiarization, rely entirely upon information as may be supplied by the
Company and by the Target without independent investigation;
     (ii) if requested, advise and assist the Company with respect to the
Acquisition in developing a strategy for marketing and positioning the
Acquisition to the Company’s shareholders, including (x) the possible price or
price range that might reasonably be offered by the Company, (y) the nature and
terms of the consideration to be offered and (z) other terms and conditions in
connection with the Acquisition;
     (iii) advise and assist management of the Company in making appropriate
presentations to the Company’s shareholders concerning the Acquisition, if
requested by the Company; and
     (iv) render such other financial advisory and investment banking services
as may from time to time be agreed upon by MJ and the Company.
     If during the term of this engagement or within twelve months after the
termination of MJ’s engagement hereunder an Acquisition is consummated, then MJ
shall be paid a cash fee at the closing of the Acquisition equal to $1,000,000.
     In addition to any fees payable hereunder, MJ shall be reimbursed by the
Company on a monthly basis for its out-of-pocket expenses (including legal fees
and disbursements) in connection with this engagement without regard to whether
an Acquisition is consummated.

 



--------------------------------------------------------------------------------



 



Richard C. Rochon
March 3, 2006
Page 2 of 4
     The Company agrees to indemnify MJ and certain other entities and persons
as set forth in Schedule A attached hereto and incorporated by reference into
this agreement.
     This engagement shall continue in effect until March 3, 2007 or upon such
date as mutually agreed upon by the Company and MJ, except that the
indemnification agreement referred to above and set forth in Schedule A attached
and the provisions of the paragraphs hereof regarding compensation and
reimbursement shall survive the term of this engagement.
     This letter agreement contains the entire agreement between you and us
concerning our engagement by you, and no modifications of this agreement or
waiver of the terms and conditions hereof will be binding upon you or us, unless
approved in writing by each of you and us. This letter agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of laws. The Company
irrevocably and unconditionally submits to the exclusive jurisdiction of any
State or Federal court sitting in New York City over any action, suit or
proceeding arising out of or relating to this letter agreement. The Company
irrevocably and unconditionally waives any objection to the laying of venue of
any such action, suit or proceeding brought in any such court and any claim that
any such action, suit or proceeding has been brought in an inconvenient forum.
Each of Morgan Joseph and the Company (on its own behalf and, to the extent
permitted by law, on behalf of its shareholders) waives any right to trial by
jury in any action, suit or proceeding arising out of or relating to this letter
agreement.
     Please confirm that the foregoing is in accordance with your understandings
and agreements with MJ by signing and returning to us the duplicate of this
letter enclosed herewith.

            Very truly yours,


MORGAN JOSEPH & CO. INC.
      By:   /s/ Roger T. Briggs, Jr.         Roger T. Briggs, Jr.        Vice
Chairman     

            CONFIRMED AND AGREED:

COCONUT PALM ACQUISITION CORP.
      By:   /s/ Richard C. Rochon         Richard C. Rochon        Chairman and
Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



         

Richard C. Rochon
March 3, 2006
Page 3 of 4
SCHEDULE A
     This Schedule A is incorporated by reference into Morgan Joseph & Co.
Inc.’s engagement letter dated March 3, 2006 (the “Engagement Letter”) with
Coconut Palm Acquisition Corp. (the “Company”) in connection with the matter or
matters described in such Engagement Letter.
     The Company agrees to indemnify and hold harmless Morgan Joseph and its
affiliates and their respective directors, managers, officers, employees, agents
and controlling persons (each, with Morgan Joseph, an “Indemnified Person”) from
and against all losses, claims, damages, liabilities or expenses (or actions or
proceedings, including security holder actions or proceedings, in respect
thereof), joint and several, related to or arising out of such engagement or the
rendering of additional services by Morgan Joseph as requested by the Company
that are related to the services rendered under the Engagement Letter, or Morgan
Joseph’s role in connection therewith (collectively, a “Claim” and/or “Loss”),
and will reimburse each Indemnified Person promptly for all expenses (including
counsel fees and expenses) as they are incurred by an Indemnified Person in
connection with the investigation of, preparation for, or defense of any pending
or threatened Claim, or any such action or proceeding arising therefrom, whether
or not such Indemnified Person is a formal party to any such lawsuit or other
proceeding (“Proceeding”) and whether or not such Proceeding is initiated by or
brought on the Company’s behalf.
     An Indemnified Person is not entitled to the foregoing indemnification to
the extent such Claim is finally judicially determined to have resulted from
such Indemnified Person’s gross negligence or willful misconduct.
     The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company or
any person asserting claims on the Company’s behalf or in the Company’s right
for or in connection with such engagement, except to the extent that such Claim
is finally judicially determined to have resulted from such Indemnified Person’s
gross negligence or willful misconduct. In no event, regardless of the legal
theory advanced, shall any Indemnified Person be liable for any consequential,
indirect or incidental or special damages of any nature.
     If the indemnity or reimbursement referred to above is, for any reason
whatsoever, unenforceable, unavailable or otherwise insufficient to hold each
Indemnified Person harmless, the Company agrees to contribute to amounts paid or
payable by an Indemnified Person in respect of such Indemnified Person’s Losses
so that each Indemnified Person ultimately bears only a portion of such Losses
as is appropriate (i) to reflect the relative benefits received by each such
Indemnified Person, respectively, on the one hand and the Company (and the
Company security holders) on the other hand, or (ii) if the allocation on that
basis is not permitted by applicable law, to reflect not only the relative
benefits referred to in clause (i) above but also the relative fault of each
such Indemnified Person, respectively, and the Company as well as any other
relevant equitable considerations; provided, however, that in no event shall the
aggregate contribution of all Indemnified Persons to all Losses exceed the
amount of the fee actually received by Morgan Joseph pursuant to the Engagement
Letter.
     The Company agrees that without Morgan Joseph’s prior written consent the
Company will not enter into any settlement or compromise of, or consent to, any
judgment in a Proceeding arising out of the transactions contemplated by the
Engagement Letter and in which Morgan Joseph or any other Indemnified Person
could reasonably be likely to be an actual or potential party to such
Proceeding, unless such settlement, compromise or judgment (i) includes an
explicit and unconditional release from

 



--------------------------------------------------------------------------------



 



Richard C. Rochon
March 3, 2006
Page 4 of 4
the party bringing such Proceeding of all Indemnified Persons from all liability
arising therefrom and (ii) the amount involved in any such settlement,
compromise, consent or termination is paid in full directly by the Company or on
behalf of the Company, and such compromise settlement, consent or termination
does not (x) acknowledge any liability of or wrongdoing by an Indemnified
Person, (y) adversely affect the business of an Indemnified Person, or (z) limit
the future conduct of an Indemnified Person whether by injunction, consent
decree or other decree or otherwise.
     Promptly after an Indemnified Person’s receipt of notice of the
commencement of any Proceeding, an Indemnified Person shall notify the Company
in writing of the commencement thereof, but omission so to notify the Company
will not relieve the Company from any liability which the Company may have to
such Indemnified Person, except the Company’s obligations to indemnify to the
extent that the Company suffers actual prejudice as a result of such failure,
but shall not relieve the Company from the Company’s obligation to provide
reimbursement of expenses (including counsel fees and expenses). The Company
further agrees that the Indemnified Persons are entitled to retain separate
counsel of their choice in connection with any of the matters in respect of
which indemnification, reimbursement or contribution may be sought under this
Agreement, and the reasonable fees and expenses of such counsel shall be
included in the indemnification hereunder.
     The Company will pay to Morgan Joseph and each Indemnified Person, in
addition to the other fees and expenses payable to it, the charges as incurred
and as reasonably determined by Morgan Joseph for any time of any officers,
directors or employees of Morgan Joseph devoted to appearing and preparing to
appear as witnesses, assisting in preparation for hearings, trials or pretrial
matters or otherwise with respect to hearings, trials, pretrial matters and
other proceedings in any way relating to, or referred to in, or arising out of
the Engagement Letter or Morgan Joseph’s role in connection therewith. The
Company will also pay the fees and expenses of the Indemnified Person’s counsel
in connection with the matters referred to in this paragraph.
     The foregoing shall be in addition to any rights that Morgan Joseph may
have at common law or otherwise. The Engagement Letter including this Schedule A
shall be binding upon and inure to the benefit of Company’s successors, assigns,
heirs, and personal representatives, and upon Morgan Joseph and any other
Indemnified Person and their respective successors, assigns, heirs and personal
representatives.
     It is understood that, in connection with Morgan Joseph’s engagement,
Morgan Joseph may also be requested to act for the Company in one or more
additional capacities, and that the terms of any such additional engagement may
be embodied in one or more separate written or oral agreements. The obligations
set forth in this Schedule A shall apply to each of Morgan Joseph’s engagements
by the Company and any modification of any of such engagements, and shall remain
in full force and effect following their completion or termination.
     The provisions of this Schedule A may not be amended or modified except in
writing and shall be governed by and construed in accordance with the laws of
the State of New York. The Company hereby consents to personal jurisdiction and
service and venue in any court in which any claim which is subject to the
provisions of this Schedule A is brought against an Indemnified Person. MORGAN
JOSEPH HEREBY AGREES, AND THE COMPANY HEREBY AGREES FOR ITSELF AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF THE COMPANY’S SECURITYHOLDERS,
TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, COUNTERCLAIM OR
ACTION ARISING OUT OF THIS ENGAGEMENT LETTER, INCLUDING THE PROVISIONS OF THIS
SCHEDULE A, OR MORGAN JOSEPH’S PERFORMANCE THEREUNDER.

 